Citation Nr: 1711682	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-09 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hip disorder, to include degenerative arthritis of the hips, and to include as secondary to service-connected chondromalacia of the right knee and residuals of a gunshot wound to the left knee with chondromalacia.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1972 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2010 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for degenerative arthritis of the hips.  In the June 2011 rating decision, in pertinent part, the RO denied a disability rating in excess of 50 percent for PTSD and a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2013 substantive appeal (VA Form 9), the Veteran indicated that he did not want a hearing before the Board.  In November 2013, the Veteran submitted a second VA Form 9, in which he requested a hearing before the Board by live videoconference.  The RO certified the Veteran's appeal to the Board and notified the Veteran of the certification in December 2013.  A veteran may request a hearing before the Board without the need to show good cause, so long as he or she makes the request at any point from the substantive appeal to 90 days after receiving notice of certification to the Board.  38 C.F.R. §§  20.703, 20.1304 (2016).  Because the Veteran's November 2013 request for a hearing was within that period, the AOJ must schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing.  The parties should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails without good cause to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

